Citation Nr: 1444267	
Decision Date: 10/06/14    Archive Date: 10/16/14

DOCKET NO.  12-00 531	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for asthma.  


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Devon Rembert-Carroll, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1980 to June 1981.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  The Veteran filed a notice of disagreement in March 2009 and was issued a statement of the case in December 2011.  The Veteran perfected her appeal with a January 2012 VA Form 9.  

The Veteran testified at a Travel Board hearing in February 2013 and a copy of that transcript is of record.  

A review of the Veteran's Virtual VA claims file reveals VA treatment records dated January 1997 to December 2011 and the February 2013 Board hearing transcript.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that her currently diagnosed asthma is related to her military service.  

The Veteran testified at the February 2013 Board hearing that her VA physician wrote a statement asserting that the Veteran's in-service upper respiratory infection was the onset of her asthma.  The Veteran also testified that she was receiving ongoing VA treatment for her asthma.  The Board notes that the record is absent of any statement from the Veteran's physician relating her asthma to service.  The Board also notes that the most recent VA treatment record associated with the claims file are dated December 2011.  As such, the Board finds that a remand is necessary in order to obtain any relevant outstanding VA treatment records.  See Bell v. Derwinksi, 2 Vet. App. 611 (1992).  

Accordingly, the case is REMANDED for the following action:

1. Provide the Veteran another opportunity to identify any pertinent treatment records, VA or private, for her currently diagnosed asthma.  The RO/AMC should secure any necessary authorizations Specifically the RO/AMC should obtain any pertinent outstanding VA treatment records dated December 2011 to the present.  If any requested outstanding records cannot be obtained, the Veteran should be notified of such.  

2. After completing the above, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 

(West Supp. 2013).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



